Citation Nr: 1446214	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  14-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1950 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

This claim was previously before the Board in May 2014 and remanded for a Board hearing.

In September 2014, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contended that his left ear hearing loss began in service.  See September 2014 hearing transcript.  The Veteran and VA physician's assistant, D.D., contended that the Veteran's MOS as a petroleum specialist entailed exposure to repetitive, excessively loud, acoustic trauma.  Service treatment records note a complaint of an earache in the left ear in service; however, the Veteran's separation examination shows the whisper voice test as normal.  

VA treatment records from 2007, 2012, and 2013 show complaints of hearing loss. VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is evidence that the Veteran was likely exposed to excessive noise in service, currently has some hearing loss, and an indication that it may be associated with active service, the Board finds a remand is necessary to obtain a VA examination with medical opinion as to whether any current hearing loss is related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his left ear hearing loss that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or non-VA medical treatment and associate them with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service acoustic trauma and problems hearing.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination, the report from which should include an opinion regarding the etiology of any left ear hearing loss.  The claims folder should be provided to the examiner.  

After examining the Veteran, and undertaking any indicated tests, the examiner is asked to opine as to whether it is at least as likely as not that any current left ear hearing loss is related to or had its onset in service.

In offering this opinion, the examiner should acknowledge and discuss the Veteran's report as to his excessive noise exposure in service; the Veteran's normal whisper test at his separation examination in service; his post-service work history and noise exposure; the lapse in time between the Veteran's departure from service and his complaints, symptoms, or diagnosis of hearing impairment; and the effect of the aging process on his hearing loss.

All opinions expressed should be accompanied by supporting rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, that should be explained. 

4.  Then, the RO shall readjudicate the Veteran's claim for service connection for left ear hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



